PER CURIAM.
In light of the Supreme Court of Florida’s recent decisions in Shannon v. State, 335 So.2d 5 (Fla.1976); Bennett v. State, 316 So.2d 41 (Fla.1975), and this court’s decisions in Martin v. State, 334 So.2d 841 (Fla. 4th DCA 1976), and Bostic v. State, 332 So.2d 349 (Fla. 4th DCA 1976), the testimony elicited during direct examination by the State reflecting the defendant’s silence after his arrest and Miranda warnings constituted fundamental reversible error. Accordingly, the judgment and sentence of conviction are reversed and the cause remanded for a new trial.
REVERSED AND REMANDED.
MAGER, C. J., and DOWNEY, J., concur.
ALDERMAN, J., dissents, with opinion.